Case 9:19-cv-80342-RLR Document 45 Entered on FLSD Docket 11/08/2019 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 9:19-CV-80342-ROSENBERG


  KK-PB FINANCIAL, LLC,

                               Appellant,

                       v.

  160 ROYAL PALM, LLC,

                               Appellee.


                       NOTICE OF INTENT TO SEEK DIRECT CERFICATION

            Appellant, KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, in

  accordance with the Court’s order dated November 4, 2019 [ECF No. 44], hereby provides notice

  that it intends to proceed with a direct appeal of the Estimation Order. Further, KK-PB will file a

  Notice of Appeal on this Court’s docket within the time prescribed by the Federal Rules of

  Appellate Procedure.




   AMERICAS 98757854
Case 9:19-cv-80342-RLR Document 45 Entered on FLSD Docket 11/08/2019 Page 2 of 3



   Dated: November 8, 2019            WHITE & CASE LLP
   Miami, Florida

                                  By: /s/ James N. Robinson
                                      James N. Robinson
                                      Florida Bar No. 608858
                                      John K. Cunningham
                                      Florida Bar No. 542490
                                      David P. Draigh
                                      Florida Bar No. 624268
                                      Fan B. He
                                      Florida Bar No. 95597
                                      Southeast Financial Center, Suite 4900
                                      200 South Biscayne Boulevard
                                      Miami, Florida 33131-2352
                                      Telephone: (305) 371-2700
                                      Facsimile: (305) 358-5744

                                      Counsel for KK-PB Financial, LLC




                                        2
Case 9:19-cv-80342-RLR Document 45 Entered on FLSD Docket 11/08/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

  served this day on all parties via transmission of Notices of Electronic Filing generated by

  CM/ECF.

   Dated: November 8, 2019
   Miami, Florida

                                          By: /s/ James N. Robinson
                                              James N. Robinson




                                                 3
